                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                               CENTRAL DIVISION

 UNITED STATES OF AMERICA,

                               Plaintiff,

        v.                                        No. 18-04017-09-CR-C-BCW

 EAPEN GEORGE THAMPY,

                               Defendant.

               GOVERNMENT’S MOTION FOR PRETRIAL DETENTION
                    AND CONTINUANCE OF HEARING DATE

       COMES NOW the United States of America, by and through Timothy A. Garrison, the

United States Attorney for the Western District of Missouri, and moves the Court, pursuant to Title

18, United States Code, Section 3142(f), to detain the defendant without bond pending trial on the

instant matter, and for a hearing to determine whether any condition or combination of conditions

of release will reasonably assure the appearance of the defendant, Eapen George Thampy, as

required by the Court. The Government also moves for a continuance of three (3) days for a

hearing on this Motion as provided in Title 18, United States Code, Section 3142(f). As grounds

for this Motion, the Government submits that:

       1.      The defendant was indicted for conspiracy to distribute 1000 kilograms or more of

a mixture or substance containing a detectable amount of marijuana, as charged in Count 1of the

Superseding Indictment, for which a term of not less than ten (10) years and not more than life

imprisonment is prescribed by the Controlled Substances Act (21 U.S.C. ' 846);

       2.      The defendant poses a risk of flight; and

       4.      The defendant presents a substantial risk to the community.




        Case 2:18-cr-04017-BCW Document 135 Filed 06/03/19 Page 1 of 3
                                 SUPPORTING SUGGESTIONS

       Subsection 3142(f), Title 18, United States Code, provides that a hearing must be held by

the appropriate judicial officer to determine whether any condition or combination of conditions

will reasonably assure the defendant’s appearance and the safety of any other person in the

community if the attorney for the Government moves for such a hearing and if the case involves

an offense under the Controlled Substances Act (21 U.S.C. ' 801, et seq.), for which imprisonment

for ten (10) years or more is possible.       In this case, the defendant has been charged in a

Superseding Indictment with multiple drug and money laundering offenses.

       Accordingly, the Government suggests that, upon a showing that there exists probable

cause that the defendant committed the offenses charged in the Superseding Indictment, there is a

legal presumption, subject to rebuttal by the defendant, that no condition or combination of

conditions will reasonably assure his appearance or assure the safety of the community.

       The Government further submits that the defendant presents a risk of flight. Title 18,

United States Code, Section 3142(e) provides that a presumption that the defendant will not appear

for subsequent Court appearances arises if the offense is one enumerated under the Controlled

Substances Act as referred to above. Under the Bail Reform Act, there is also a presumption that

the likelihood of flight increases with the severity of the charges, the strength of the Government’s

case, and the penalty which conviction could bring. See United States v. Soto-Rivera, 581 F.

Supp. 561 (D.C. Puerto Rico, 1984). The severity of offense in this case is clear, because it

involves significant amounts of marijuana.

       As to the issue of flight, the Government submits that, because of the strong evidence of

the offenses charged and the severe penalty for those offenses, there is a strong risk of flight if the

defendant were freed on bond.

                                                  2



         Case 2:18-cr-04017-BCW Document 135 Filed 06/03/19 Page 2 of 3
       The Government further submits that the defendant presents a serious danger to the

community because of his trafficking in large quantities of marijuana.

       For the reasons set forth above, the Government requests that a detention hearing be held,

and that the defendant be denied bond.

                                              Respectfully submitted,

                                              Timothy A. Garrison
                                              United States Attorney

                                      By              /S/

                                              Michael S. Oliver
                                              Assistant United States Attorney
                                              Missouri Bar No. 41832




                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing was delivered on June 3,

2019, to the CM-ECF system of the United States District Court for the Western District of

Missouri for electronic delivery to all counsel of record.



                                                     /S/
                                              Michael S. Oliver
                                              Assistant United States Attorney




                                                 3



         Case 2:18-cr-04017-BCW Document 135 Filed 06/03/19 Page 3 of 3
